Citation Nr: 1743120	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as social phobia and shy bladder syndrome (paruresis). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Air Force from January 1952 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   In August 2017, the Veteran testified during a videoconference Board hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for social phobia due to his fear of public urination.  At his 2017 hearing he testified that he has had problems with urinating in public since his time in the Air Force when his squadron was deployed to North Africa in April 1955.  He stated that as support personnel he sat in an open area of the plane with 50 other men, where there was one urinal on the side of the plane out in the open for all to see.  He stated that his lack of privacy affected him greatly and that he did not urinate for two days because doing so caused anxiety.  Since then he limits what he does socially due to anxiety about the availability of a private restroom.  He also testified that immediately after service, he sought treatment from both a psychiatrist and a hypnotist and was currently taking medication for anxiety.

In support of his claim, the Veteran has submitted a statement from his treating urologist who indicated that the Veteran had been under his treatment for many years for bladder outlet obstruction syndrome.  He also noted that the Veteran had a significant history of shy bladder syndrome (paruresis) and that it was highly likely that the in-service episode in 1955 significantly exacerbated his already significant psychological issues of social anxiety syndrome resulting in worsening of his shy bladder syndrome.  

However, when examined by VA in October 2012, that examiner concluded that the Veteran's social phobia was not caused by or a result of his military service.  She based her rationale on the Veteran's descriptions of his pre-military history of a dysfunctional childhood.  At that time the Veteran reported an unhappy childhood with very strict parents who would not let him enjoy simple things in life like listening to football games on the radio.  He was also made to pay for his own room and board throughout his teenage years.  The examiner explained that as a result it would be mere speculation to say that the event in the military had caused it.  Instead it was more likely than not that the Veteran's childhood history led to the development of his social phobia problem.

Unfortunately, the evidence of record does not provide a clear picture of any relationship between the Veteran's social phobia/paruresis and his military service, including whether the anxiety disorder preexisted service and became appreciably worse during service beyond its natural progression.  Therefore another medical opinion is needed. 

The Board also notes that the Veteran has identified the existence of outstanding VA and private medical records.  At his 2017 Board hearing and during his 2012 VA examination he mentioned several doctors names (Dr. Guyer, a psychiatrist at Cottage Hospital; primary care physician Dr. Moon; private urologist Dr. Koenig at Michigan Institute of Urology; and a psychiatrist at the Detroit VA Medical Center.  As these treatment records are pertinent to his claim, an attempt must be made to obtain them.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary identification of sources by the Veteran, obtain all clinical records, both VA and non-VA, pertaining to any treatment for social phobia (paruresis) that are not already in the claims file.  The Board is particularly interested in any treatment that the Veteran may have received from Dr. Guyer at Cottage Hospital; E.R. Koenig, M.D., at Michigan Institute of Urology; D.Y. Moon, M.D., and the VAMC in Detroit.  If these records are not available, it should be clearly stated in the claims file.

2.  After obtaining as many of the above VA and private treatment records as possible, schedule the Veteran for appropriate VA examination.  The file must be made available to the examiner for review of the case.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.  

a) Based on what is medically known about social phobias, the examiner should determine whether there is there clear and unmistakable evidence (undebatable) that a social anxiety syndrome including paruresis preexisted the Veteran's period of active duty.  If so, point to the specific evidence relied upon.

b) If a pre-existing social anxiety disorder is found, the examiner should then state whether there is clear and unmistakable (undebatable) evidence that it was NOT aggravated by service.  The examiner should specifically indicate whether any complaints documented in service treatment records represent a worsening of a preexisting anxiety disorder is due to the natural progression of the disease, and not due to service.  

c) If the examiner finds that the evidence of record does not clearly and unmistakably show that a social anxiety syndrome and/or paruresis existed prior to service AND that it was not aggravated by service, the presumption of soundness is not rebutted, and the examiner should then provide an opinion addressing whether, it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current social anxiety syndrome and/or paruresis had its onset during service.  

In answering this question, the examiner should address any complaints during service as the possible onset of, or precursor to, any current social anxiety syndrome and/or paruresis.  If a social phobia disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

